DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/947,551, filed on August 06, 2020. In response to Examiner's Final Rejection of January 13, 2022, Applicant on March 14, 2022, amended claims 1, 8 and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 112 rejection of claims 1-20 are hereby withdrawn pursuant to Applicant’s amendments to claims 1, 8 and 15. 

The 35 U.S.C. § 103 rejections are maintained in light of Applicant’s arguments.

Response to Arguments
Applicant's Arguments/Remarks filed March 14, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed March 14, 2022.

Regarding the 35 U.S.C. 103 rejection, Applicant states SHRIVASTAVA, GREGORY, and VO fail to disclose or suggest "processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on a formula utilizing a combination of the relevancy factors and the recency factors with a variable, of the one or more variables," or "performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise determining whether to cause implementation of the current project to cease."

In response, Examiner respectfully disagrees. Examiner finds Shrivastava sufficiently discloses “processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on a formula utilizing a combination of the relevancy factors and the recency factors with a variable, of the one or more variables” by teaches, in at least par. 0013-0014, a performance prediction system defines success conditions. A machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition. Classification in regards to machine learning refers to identifying to which categor[ies] a new observation belongs, on the basis of a training data set containing observations for which the categories of membership are already known (or "labeled"). When machine learning is applied to performance prediction about a target entity, a machine learning model is trained using training data of similar entities (e.g., companies or products). The machine learning model makes data-driven decisions based on the training data ("labeled observations") and applied to input data about a target entity ("unlabeled observations")  Furthermore, observations can be time-dependent where the entity data, query intents, and/or performance results are associated with a time of occurrence and the use of time-factored training data can be used to train the machine learning model (see pg. 0027). This Examiner finds Shrivastava is sufficient in teaching the aforementioned limitation because is discloses using new observations (i.e. recency factors) that are classified into categories related to the target entity (i.e. relevancy factor) to train the machine learning model.
Examiner finds Gregory sufficiently discloses “performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise determining whether to cause implementation of the current project to cease” by teaching, in at least par. 0093 and insight platform may cause an action to be performed in association with an area based on a market index, a data element score, an indicator value, a utilization value, and/or a competitiveness indicator value. For example the action may prevent the entity from operating in the area (e.g., may prevent the entity from continuing to operate in the area, or the like). For at least these above mentioned reasons, Examiner maintains claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over the prior art. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 (similarly claims 8 and 15)  recites the broad recitation: 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and indicating relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project and indicating how recent the industry projects are, compared to the current project, success rates of the historical projects and the industry projects, or percent deviations from an initial objective defined for the current project, from an initial cost defined for the current project, and from an initial timeline defined for the current project, 

and the claim also recites: 
processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on formula utilization a combination of the relevancy factors and the recency factors with a variable of the one or more variables
 
which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a method, claims 8-14 are directed towards a device and claims 15-20 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting the success rate of a project of developing a new product.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, processing current project data, historical project data, and industry data to identify one or more variables for a predictive model; processing the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on a formula utilizing a combination of the relevancy factors and the recency factors with a variable of the one or more variables; and performing one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise determining whether to cause implementation of the current project to cease constitutes methods based on commercial interactions and fundamental economic principles or practices. The recitation of a devices does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving, by the device and from the one or more tools, current project data; receiving, by the device, historical project data; and receiving, by the device, industry data, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 1 also recites providing, by a device and to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices. The devices are recited at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Additionally, Claim 1 recites processing, by the device, the current project data, the historical project data, and the industry data, with a machine learning model, to identify one or more variables for a predictive model, retraining, by the device, the machine learning model based on the predicted success rate of the current project and processing, by the device and using the machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model. However the machine learning model retrained based on a predicted success rate is never implemented in the claimed invention. The general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning model is solely used a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The device comprising processors coupled to memories recited in claim 8 and non-transitory computer-readable medium storing instructions executable by processors in claim 15 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the device comprising processors coupled to memories, client device, server device and non-transitory computer-readable medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0058]). Machine learning is disclosed at a high-level of generality. The machine learning model is trained by historical and input data and the trained model is then used to identify variables. These are well-understood, routine, and conventional activities of machine learning techniques and does not amount to significantly more than the abstract idea. Therefore, currently, the machine learning model is solely used a tool to perform the instructions of the abstract idea. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 2 recites receiving the current project data, claims 6 and 17 recite providing, for display, information identifying the predicted success rate of the current project, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 7 and 17 recite retraining the machine learning model based on the predicted success rate as an option of one or more actions and therefore does not provide meaningful limitations that integrates Additionally, Claims 3-7, 9-14 and 16-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 8 and 15.  Therefore claims 2-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], and further in view of Vo et al., U.S. Publication No. 2021/0390424 [hereinafter Vo]. 

Referring to Claim 1, Shrivastava teaches: 
A method, comprising:
providing, by a device and to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receiving, by the device and from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”; 
receiving, by the device, historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receiving, by the device, industry data identifying one or more of:
industry trends associated with the new product, market intelligence associated with the new product, crowdsourced ideas associated with the new product, or potential customers associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]); 
processing, by the device, the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and indicating relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project and indicating how recent the industry projects are, compared to the current project, success rates of the historical projects and the industry projects, or percent deviations from an initial objective defined for the current project, from an initial cost defined for the current project, and from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”; and 
processing, by the device, the one or more variables, with the predictive model, to predict a predicted success rate of the current project based on formula utilization a combination of the relevancy factors and the recency factors with a variable of the one or more variables (Shrivastava, [0024]; [0027]); (Shrivastava, [0013]-[0014]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition… machine learning, classification refers to identifying to which set of a set of categories a new observation belongs, on the basis of a training data set containing observations for which the categories of membership are already known (or "labeled"). An unlabeled observation refers to an observation for which the category of membership is unknown. Labeled observations may include or be stored in association with metadata that particularly identifies the category attributed to the observation. When machine learning is applied to performance prediction about a target entity, a machine learning model is trained using training data of similar entities (e.g., companies or products)”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model;
retraining, by the device, the machine learning model based on the predicted success rate of the current project; and 
processing, by the device and using the machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model.
performing, by the device, one or more actions based on the predicted success rate of the current project, wherein the one or more actions comprise determining whether to cause implementation of the current project to cease.

However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”; and 
performing, by the device, one or more actions based on the predicted success rate of the current project (Gregory, [0021]), “the insight platform may cause user devices to perform an action based on the market index…the insight platform may cause an action to be performed in association with the area based on the market index (e.g., 10)…enabling the entity to identify particular geographic areas that may yield particular revenue, may enable the entity to gain market share, or the like”; (Gregory, [0084]), “may permit and/or cause recommendation information to be generated based on the market index. For example, recommendation information may include information that identifies a recommendation as to whether an entity should perform an action in association with a particular area (e.g., offer an item, develop items to be provided, etc.)”; (Gregory, [0011]), 
wherein the one or more actions comprise determining whether to cause implementation of the current project to cease (Gregory, [0093]), “insight platform 230 may cause an action to be performed in association with an area based on a market index, a data element score, an indicator value, a utilization value, and/or a competitiveness indicator value. For example… may prevent the entity from operating in the area (e.g., may prevent the entity from continuing to operate in the area, or the like)”; (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area (e.g., …  prevent resources from being allocated towards operations associated with the area or other areas)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model and action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
retraining, by the device, the machine learning model based on the predicted success rate of the current project; and 
processing, by the device and using the machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model.

However Vo teaches: 
retraining, by the device, the machine learning model based on the predicted success rate of the current project (Vo, [0030]), “training, the ML model is used in a production environment. The ML model may be retrained over time, using new training data. The training data should include all attributes needed to determine a prediction by the model. Attributes of interest will depend on the subject of the ML model”; (Vo, [0033]), “… the ML model can be retrained with the expanded dataset. The result will be to expose more insight by taking into account both increased data volume, such as more data records, and the new variable attributes. In effect, predicted data is promoted based on the prediction value and used to re-train the ML model as if the predicted data was real, historical data”; (Vo, [0035]; 
processing, by the device and using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model (Vo, [0035]), “improve a forecast by an ML model by exposing and leveraging new variable attributes… a proactive indication for models needing to retrain due to meaningful new attributes recently introduced. For example, the model can receive as a batch all the forecast entries for a period of time, such as daily, weekly, etc. If a resulting new accuracy score increased, that may serve as an indication to retrain the model since the new data are meaningful”; (Vo, [0014]), “combining the promoted prediction data records with the training data, forming new training data, re-training the machine learning model on the new training data and generating, by the machine learning model, new prediction data records”; (Vo, [0048]), “… By promoting prediction entries with high probability to binary class 1, or promoting prediction entries with low probability to binary class 0, or both, and retraining the ML model with the expanded dataset, the ML model can expose more insight by taking into account both increased data volume, meaning more records in the augmented training data 200, and the new variable attributes”; (Vo, [0031]-[0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the retraining limitations as taught by Vo. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of multiple pass training, prediction and retraining of a machine learning model (see Vo par. 0001).

Referring to Claim 2, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava further teaches: 
wherein receiving the current project data comprises one or more of:
receiving concept development data associated with the new product; receiving planning data associated with the new product; receiving design data associated with the new product; receiving prototyping data associated with the new product; receiving testing data associated with the new product; or receiving pilot launch data associated with the new product (Shrivastava, [0029], “the machine learning model 108 can be trained using pre-milestone entity data ("observations")… in the case of predicting sales performance of a target product, data elements such as the time since product launch… the timing and perspective of product reviews and consumer reactions in one quarter may be relevant influencers of product performance in a future quarter”; (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”. 

Referring to Claim 4, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava further teaches:
wherein processing the current project data, the historical project data, and the industry data, with the machine learning model, to identify the one or more variables for the predictive model comprises:
processing the current project data, the historical project data, and the industry data, with the machine learning model (Shrivastava, [0017]; [0021]; [0027]), to identify one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”.
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model. 
However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).

Referring to Claim 5, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project comprises:
processing, with the predictive model, one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project, to predict the predicted success rate of the current project.

However Gregory teaches: 
wherein processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project comprises:
processing, with the predictive model, one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project, to predict the predicted success rate of the current project (Gregory, [0087]), “insight platform 230 may compare the utilization value and a utilization indicator (e.g., an average utilization associated with other areas, or the like)…”; (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index…”; (Gregory, [0086]; [0062]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the prediction limitation as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).

Referring to Claim 6, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein performing the one or more actions comprises one or more of:
providing, for display, information identifying the predicted success rate of the current project; determining a change for the current project based on the predicted success rate, and causing the change to be implemented via the one or more tools; or implementing an action plan for the current project based on the predicted success rate, and monitoring execution of the action plan.

However Gregory teaches: 
wherein performing the one or more actions comprises one or more of:
providing, for display, information identifying the predicted success rate of the current project; determining a change for the current project based on the predicted success rate, and causing the change to be implemented via the one or more tools; or implementing an action plan for the current project based on the predicted success rate, and monitoring execution of the action plan (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area”; (Gregory, [0089]), “insight platform 230 may coordinate user devices 210 based on the market index. For example, insight platform 230 may coordinate user devices 210 (e.g., coordinate calendar applications associated with user devices 210 to schedule a meeting), and may provide information identifying a market index, data element scores, or the like (e.g., to be displayed in association with a calendar application or to be displayed at the meeting). In this way, a user may receive an indication that a meeting has been scheduled to discuss the market index, an area, and/or data elements scores”; (Gregory, [0021]; [0083]-[0084]; [0093]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 7, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein performing the one or more actions comprises one or more of:
calculating, and providing for display, information identifying a return on investment for the current project based on the predicted success rate; determining a return on investment recommendation for the current project based on the predicted success rate, and causing the return on investment recommendation to be implemented via the one or more tools; or retraining the machine learning model based on the predicted success rate.

However Gregory teaches: 
wherein performing the one or more actions comprises one or more of:	
calculating, and providing for display, information identifying a return on investment for the current project based on the predicted success rate; determining a return on investment recommendation for the current project based on the predicted success rate, and causing the return on investment recommendation to be implemented via the one or more tools; or retraining the machine learning model based on the predicted success rate (Gregory, [0086]), “insight platform 230 may determine an indicator value, such as a value that identifies a potential revenue associated with an area (e.g., revenue that may be realized if an entity operates in the area), a value that identifies an operating profit, a value that identifies a contribution margin, a value that identifies an operating margin, or the like”; (Gregory, [0095]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 8, Shrivastava teaches: 
A device, comprising:
one or more memories (Shrivastava, [0055]);
one or more processors, communicatively coupled to the one or more memories (Shrivastava, [0055]), “The computing device 600 includes one or more processor(s) 602, and a memory 604”, configured to:
provide, to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receive, from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”;
receive historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receive industry data associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]); 
process the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); 
wherein the machine learning model is trained based on:
prior project data identifying a prior project for developing a prior product, the historical project data, and particular industry data associated with the prior product (Shrivastava, [0016]), “…The performance prediction computing system 100 is configured to training a machine learning model to predict performance… of a target entity (e.g., a company, a product, a sports team) based on training data obtained from an arbitrary number of other ("training") entities in the same or similar domain… to train a machine learning model to predict success of a new product, training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews), query intents relating to the training products, and available performance results…”; (Shrivastava, [0013]);
process the one or more variables, with the predictive model, to predict a predicted success rate of the current project (Shrivastava, [0013]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model; 
retrain the machine learning model based on the predicted success rate of the current project; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model; and
perform one or more actions based on the predicted success rate of the current project.

However Gregory teaches: 
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”; and 
perform one or more actions based on the predicted success rate of the current project  (Gregory, [0021]), “the insight platform may cause user devices to perform an action based on the market index…the insight platform may cause an action to be performed in association with the area based on the market index (e.g., 10)…enabling the entity to identify particular geographic areas that may yield particular revenue, may enable the entity to gain market share, or the like”; (Gregory, [0084]), “may permit and/or cause recommendation information to be generated based on the market index. For example, recommendation information may include information that identifies a recommendation as to whether an entity should perform an action in association with a particular area (e.g., offer an item, develop items to be provided, etc.)”; (Gregory, [0011]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model and action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
retrain the machine learning model based on the predicted success rate of the current project; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model.

However Vo teaches: 
retrain the machine learning model based on the predicted success rate of the current project (Vo, [0030]), “training, the ML model is used in a production environment. The ML model may be retrained over time, using new training data. The training data should include all attributes needed to determine a prediction by the model. Attributes of interest will depend on the subject of the ML model”; (Vo, [0033]), “… the ML model can be retrained with the expanded dataset. The result will be to expose more insight by taking into account both increased data volume, such as more data records, and the new variable attributes. In effect, predicted data is promoted based on the prediction value and used to re-train the ML model as if the predicted data was real, historical data”; (Vo, [0035]; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model (Vo, [0035]), “improve a forecast by an ML model by exposing and leveraging new variable attributes… a proactive indication for models needing to retrain due to meaningful new attributes recently introduced. For example, the model can receive as a batch all the forecast entries for a period of time, such as daily, weekly, etc. If a resulting new accuracy score increased, that may serve as an indication to retrain the model since the new data are meaningful”; (Vo, [0014]), “combining the promoted prediction data records with the training data, forming new training data, re-training the machine learning model on the new training data and generating, by the machine learning model, new prediction data records”; (Vo, [0048]), “… By promoting prediction entries with high probability to binary class 1, or promoting prediction entries with low probability to binary class 0, or both, and retraining the ML model with the expanded dataset, the ML model can expose more insight by taking into account both increased data volume, meaning more records in the augmented training data 200, and the new variable attributes”; (Vo, [0031]-[0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the retraining limitations as taught by Vo. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of multiple pass training, prediction and retraining of a machine learning model (see Vo par. 0001).

Referring to Claim 9, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches performance prediction computing system configured to training a machine learning model to predict performance of a target entity (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more tools include one or more of:
cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools.

However Gregory teaches: 
wherein the one or more tools include one or more of:
cost and resource optimization tools, project roadmap and scheduling tools, or planning, selection, and prioritization tools (Gregory, [0089]), “insight platform 230 may coordinate user devices 210 (e.g., coordinate calendar applications associated with user devices 210 to schedule a meeting), and may provide information identifying a market index, data element scores, or the like (e.g., to be displayed in association with a calendar application or to be displayed at the meeting). In this way, a user may receive an indication that a meeting has been scheduled to discuss the market index, an area, and/or data elements scores”; (Gregory, [0093]), “insight platform 230 may cause the entity to operate in association with the area (e.g., … cause a license to be applied for, cause information to be disseminated to related entities, cause funding to be requested… cause supplies and/or materials to be ordered, cause personnel to be scheduled to perform an action, or the like)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the platform limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of utilizing actual results to determine more accurate recommendations (see Gregory par. 0095).

Referring to Claim 10, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches performance prediction computing system configured to training a machine learning model to predict performance of a target entity (see par. 0016), but Shrivastava does not explicitly teach:
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate;
cause the one or more changes to be implemented via the one or more tools;
determine an updated predicted success rate of the current project based on causing the one or more changes to be implemented; and
perform one or more additional actions based on the updated predicted success rate of the current project.
However Gregory teaches: 
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate (Gregory, [0095]), “insight platform 230 may receive additional information based on providing a recommendation and/or causing an action to be performed. For example, assume that insight platform 230 causes an action to be performed in association with a particular area”; (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area (e.g., may allocate resources towards operations associated with the area or may prevent resources from being allocated towards operations associated with the area or other areas); 
cause the one or more changes to be implemented via the one or more tools (Gregory, [0095]), “… assume that insight platform 230 causes an action to be performed in association with a particular area”;
determine an updated predicted success rate of the current project based on causing the one or more changes to be implemented (Gregory, [0095]), “insight platform 230 may receive additional information (e.g., revenue information, or the like), and may implement a machine learning technique to update one or more models (e.g., models that may be used to determine market indices, models that may be used to generate recommendation information, or the like)”’ and
perform one or more additional actions based on the updated predicted success rate of the current project (Gregory, [0095]), “insight platform 230 may receive additional information (e.g., revenue information, or the like), and may implement a machine learning technique to update one or more models (e.g., models that may be used to determine market indices, models that may be used to generate recommendation information, or the like). In this way, processor and/or memory resources of user devices 210 and/or insight platform 230 may be conserved by utilizing actual results to determine more accurate recommendations”; (Gregory, [0078]-[0079]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of determining more accurate recommendations (see Gregory par. 0095).

Referring to Claim 13, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more tools include one or more of:
a cross-process linkage tool, a scenario modeling tool, a benchmarking tool, a what if workflow tool, a budget simulation tool, an alarm generation tool, a reporting tool, a bottleneck identification tool, or a root cause analysis tool.

However Gregory teaches: 
wherein the one or more tools include one or more of:
a cross-process linkage tool, a scenario modeling tool, a benchmarking tool, a what if workflow tool, a budget simulation tool, an alarm generation tool, a reporting tool, a bottleneck identification tool, or a root cause analysis tool. (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the budget limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 14, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more processors, when performing the one or more actions, are configured to one of:
cease implementation of the current project based on the predicted success rate; modify implementation of the current project based on the predicted success rate; or continue implementation of the current project based on the predicted success rate.

However Gregory teaches: 
wherein the one or more processors, when performing the one or more actions, are configured to one of:
cease implementation of the current project based on the predicted success rate; modify implementation of the current project based on the predicted success rate; or continue implementation of the current project based on the predicted success rate (Gregory, [0090]), “insight platform 230 may cause a budget associated with an entity to be updated based on the market index. For example, insight platform 230 may identify a particular area in which the entity may operate (e.g., based on a market index), and may cause a budget to be updated to accommodate the particular area (e.g., may allocate resources towards operations associated with the area or may prevent resources from being allocated towards operations associated with the area or other areas)”; (Gregory, [0093]), “insight platform 230 may cause an action to be performed in association with an area based on a market index… (e.g.,… cause information to be disseminated to related entities, cause funding to be requested, cause another entity to be notified of the operation, cause supplies and/or materials to be ordered, cause personnel to be scheduled to perform an action, or the like), or may prevent the entity from operating in the area (e.g., may prevent the entity from continuing to operate in the area, or the like)”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the success predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Referring to Claim 15, Shrivastava teaches: 
A non-transitory computer-readable medium storing instructions (Shrivastava, [0076]), the instructions comprising:
one or more instructions that, when executed by one or more processors (Shrivastava, [0076]), cause the one or more processors to:
provide, to one or more client devices and server devices, one or more tools to enable development of a new product via the one or more client devices and server devices (Shrivastava, [0058]), “The computing device 600 may… provide network connectivity… to one or more other servers and/or client devices (e.g., mobile devices, desktop computers, or laptop computers)”; (Shrivastava, Fig. 6, [0011]), “computing device… to predict performance of a target entity”; 
receive, from the one or more tools, current project data identifying a current project for developing the new product (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase”; (Shrivastava, [0016]), “a target entity (e.g., a company, a product, a sports team)”;
receive historical project data identifying historical projects for developing historical products (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include a wide variety of known entity data (e.g., marketing histories, distribution channels schedules, product reviews)…”;
receive industry data associated with the new product (Shrivastava, [0016]), “training data is selected from other products having similar characteristics (e.g., similar products, similar markets). The training data itself can include… query intents relating to the training products, and available performance results (e.g., quarterly product sales results, product adoption timelines)”; (Shrivastava, [0034]);
process the current project data, the historical project data, and the industry data, with a machine learning model (Shrivastava, [0017]), “the performance prediction computing system 100 receives an identification of a "target entity," the entity for which a performance prediction is requested, and initiates a training entity selection phase…”; (Shrivastava, [0021]; [0027]); and 
process the one or more variables, with the predictive model, to predict a predicted success rate of the current project (Shrivastava, [0013]), “a performance prediction system is to define success conditions… the machine learning model may be trained to predict the likelihood of the target entity satisfying that success condition”; (Shrivastava, [0043]; [0050]). 
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
to identify one or more variables for a predictive model;
retrain the machine learning model based on the predicted success rate of the current project; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model; and
perform one or more actions based on the predicted success rate of the current project.

However Gregory teaches:
to identify one or more variables for a predictive model (Gregory, [0078]), “insight platform 230 may use machine learning techniques to analyze data (e.g., training data, such as historical data, etc.) and create models”; (Gregory, [0074]), “insight platform 230 may use a machine learning technique to determine particular data elements for which to determine data element scores. For example, insight platform 230 may receive information that identifies known data elements that are associated with a known particular type of entity, may correlate the known data elements and the known particular type of entity (e.g., to train a model). Additionally, insight platform 230 may receive information that identifies an entity (e.g., for which to determine a market index), and may determine data elements to be used to determine the market index (e.g., based on the model)”; and 
perform one or more actions based on the predicted success rate of the current project (Gregory, [0021]), “the insight platform may cause user devices to perform an action based on the market index…the insight platform may cause an action to be performed in association with the area based on the market index (e.g., 10)…enabling the entity to identify particular geographic areas that may yield particular revenue, may enable the entity to gain market share, or the like”; (Gregory, [0084]), “may permit and/or cause recommendation information to be generated based on the market index. For example, recommendation information may include information that identifies a recommendation as to whether an entity should perform an action in association with a particular area (e.g., offer an item, develop items to be provided, etc.)”; (Gregory, [0011]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the model and action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
retrain the machine learning model based on the predicted success rate of the current project; and
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model.

However Vo teaches: 
retrain the machine learning model based on the predicted success rate of the current project (Vo, [0030]), “training, the ML model is used in a production environment. The ML model may be retrained over time, using new training data. The training data should include all attributes needed to determine a prediction by the model. Attributes of interest will depend on the subject of the ML model”; (Vo, [0033]), “… the ML model can be retrained with the expanded dataset. The result will be to expose more insight by taking into account both increased data volume, such as more data records, and the new variable attributes. In effect, predicted data is promoted based on the prediction value and used to re-train the ML model as if the predicted data was real, historical data”; (Vo, [0035]; 
process, using the retrained machine learning model, the current project data, the historical project data, and the industry data to predict additional variables for the predictive model (Vo, [0035]), “improve a forecast by an ML model by exposing and leveraging new variable attributes… a proactive indication for models needing to retrain due to meaningful new attributes recently introduced. For example, the model can receive as a batch all the forecast entries for a period of time, such as daily, weekly, etc. If a resulting new accuracy score increased, that may serve as an indication to retrain the model since the new data are meaningful”; (Vo, [0014]), “combining the promoted prediction data records with the training data, forming new training data, re-training the machine learning model on the new training data and generating, by the machine learning model, new prediction data records”; (Vo, [0048]), “… By promoting prediction entries with high probability to binary class 1, or promoting prediction entries with low probability to binary class 0, or both, and retraining the ML model with the expanded dataset, the ML model can expose more insight by taking into account both increased data volume, meaning more records in the augmented training data 200, and the new variable attributes”; (Vo, [0031]-[0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Shrivastava to include the retraining limitations as taught by Vo. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of multiple pass training, prediction and retraining of a machine learning model (see Vo par. 0001).

Referring to Claim 16, the combination of Shrivastava in view of Gregory teaches the non-transitory computer-readable medium of claim 15. Shrivastava teaches using a trained machine learning model in a prediction stage to predict performance of a target entity using extracted entity metadata and generated query intents pertaining to that entity, to generate performance results for the target entity (see par. 0031), but Shrivastava does not explicitly teach: 
wherein the one or more variables include one or more of:
a quantity of historical projects of an entity associated with developing the new product and that developed the historical products, a quantity of industry projects identified in the industry data, relevancy factors indicating relevancies between the current project and the historical projects and relevancies between the current project and the industry projects, recency factors indicating how recent the historical projects are, compared to the current project, and how recent the industry projects are, compared to the current project, success rates of the historical projects, success rates of the industry projects, a percent deviation from an initial objective defined for the current project, a percent deviation from an initial cost defined for the current project, or a percent deviation from an initial timeline defined for the current project (Shrivastava, [0015]), “provides a more scalable and objective approach by collecting large volumes of data (e.g., from a query-URL click graph and entity knowledge graphs), selecting relevant training entities based on this data, extracting relevant training data based on this data, and extracting query intents for a target entity based on this data”; (Shrivastava, [0018]), “The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…”.

Referring to Claim 17, the combination of Shrivastava in view of Gregory teaches the non-transitory computer-readable medium of claim 15. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:
provide, for display, information identifying the predicted success rate of the current project; determine a change for the current project based on the predicted success rate, and cause the change to be implemented via the one or more tools; implement an action plan for the current project based on the predicted success rate, and monitor execution of the action plan; calculate, and provide for display, information identifying a return on investment for the current project based on the predicted success rate; determine a return on investment recommendation for the current project based on the predicted success rate, and cause the return on investment recommendation to be implemented via the one or more tools; or retrain the machine learning model based on the predicted success rate.

However Gregory teaches: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:
provide, for display, information identifying the predicted success rate of the current project; determine a change for the current project based on the predicted success rate, and cause the change to be implemented via the one or more tools; implement an action plan for the current project based on the predicted success rate, and monitor execution of the action plan; calculate, and provide for display, information identifying a return on investment for the current project based on the predicted success rate; determine a return on investment recommendation for the current project based on the predicted success rate, and cause the return on investment recommendation to be implemented via the one or more tools; or retrain the machine learning model based on the predicted success rate (Gregory, [0086]), “insight platform 230 may determine an indicator value, such as a value that identifies a potential revenue associated with an area (e.g., revenue that may be realized if an entity operates in the area), a value that identifies an operating profit, a value that identifies a contribution margin, a value that identifies an operating margin, or the like”; (Gregory, [0095]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the models in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).

Claim 18 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], in view of Vo et al., U.S. Publication No. 2021/0390424 [hereinafter Vo], and further in view of Ross, U.S. Publication No. 2013/0179219 [hereinafter Ross]. 

Referring to Claim 3, the combination of Shrivastava in view of Gregory teaches the method of claim 1. Shrivastava teaches input data about a target entity used for performance predictions (see par. 0017), but the combination of Shrivastava in view of Gregory does not explicitly teach:  
wherein the historical project data includes historical project data of an entity associated with developing the new product and that developed the historical products.

However Ross teaches: 
wherein the historical project data includes historical project data of an entity associated with developing the new product and that developed the historical products (Ross, [0064]), “… analyze the feed data to determine patterns for future trends based on the feed data received from the feed provider 202. The analysis may determine patterns to predict future trends in the… product development fields… The patterns may be determined by data related to the toy development field, entities associated with toy development, secondary considerations, historic toy development and purchase data, and the like”; (Ross, [0059]), “the entity is the feed provider 202, the entity may provide data directly to the institution data system 210…the data provided from the entity may be its own propriety data, such as product development information, financial data, stock information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the input data in Shrivastava to include the entity limitations as taught by Ross. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of potential future trend determinants (see Ross par. 0005).

Referring to Claim 11, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava further teaches: 
wherein the one or more processors, when processing the one or more variables, with the predictive model, to predict the predicted success rate of the current project, are configured to:
determine historical relevancy factors indicating relevancies between the current project and the historical projects (Shrivastava, [0018]), “the performance prediction computing system 100 selects individual entities that satisfy a training entity selection condition. The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…criteria relating to domain classifications (e.g., industry or product categorizations)…”; (Shrivastava, [0046])
determine industry relevancy factors indicating relevancies between the current project and the industry projects (Shrivastava, [0018]), “the performance prediction computing system 100 selects individual entities that satisfy a training entity selection condition. The training entity selection condition is set to identify entities bearing relevant similarities to the target entity and designate them as "training entities" in the performance prediction for the target entity…criteria relating to domain classifications (e.g., industry or product categorizations)…”; (Shrivastava, [0046])
determine historical recency factors indicating how recent the historical projects are, compared to the current project (Shrivastava, [0027]), “Many training data observations and labels are time-dependent, such that the entity data, query intents, and/or performance results are associated with a time of occurrence. As such, the training data 104 can be distributed along a timeline or a time series according to the occurrence time. The training data 104 may, therefore, be allocated into intervals of the time series associated with the corresponding entity…the performance predicting computing system 100 may allocate the training data 104 into intervals of a time series associated with the corresponding entity and use the time-factored training data to train the machine learning model 108”;
determine industry recency factors indicating how recent the industry projects are, compared to the current project (Shrivastava, [0027]), “Many training data observations and labels are time-dependent, such that the entity data, query intents, and/or performance results are associated with a time of occurrence. As such, the training data 104 can be distributed along a timeline or a time series according to the occurrence time. The training data 104 may, therefore, be allocated into intervals of the time series associated with the corresponding entity…the performance predicting computing system 100 may allocate the training data 104 into intervals of a time series associated with the corresponding entity and use the time-factored training data to train the machine learning model 108”;
determine first success rates of the historical projects (Shrivastava, [0037]), “For each target milestone, the time-factored aggregator 206 inputs to the trained machine learning model 208 target query intents allocated to the target entity in a target time interval before the target milestone. Success conditions 216, specifying conditions that represent success or degrees of success, are also input to the trained machine learning model 208. It should be understood that there may be multiple success conditions for each milestone of a target entity”; (Shrivastava, [0043]; [0050]); 
determine second success rates of the industry projects determine first success rates of the historical projects (Shrivastava, [0037]), “For each target milestone, the time-factored aggregator 206 inputs to the trained machine learning model 208 target query intents allocated to the target entity in a target time interval before the target milestone. Success conditions 216, specifying conditions that represent success or degrees of success, are also input to the trained machine learning model 208. It should be understood that there may be multiple success conditions for each milestone of a target entity”; (Shrivastava, [0043]; [0050]); 
determine a first percent deviation from an initial objective defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”; (Shrivastava, [0034]), “predicting success of a new product, example query intents may include or relate to anticipate of product release, product release data, product comparisons in the press, reviews, prices”; 
determine a second percent deviation from an initial cost defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0027]), “if the specified success condition identifies a sales revenue level for a target product, then the training data 104 may include marketing dollars spent on the target product during the first quarter of the year and the corresponding sales revenue for that target product during the subsequent quart of the year”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”;
determine a third percent deviation from an initial timeline defined for the current project (Shrivastava, [0026]), “The training data 104 also includes performance results (or a metric characterizing whether and/or by how much certain performance results satisfy "success condition") obtained as "labels" (see success conditions 116 that are input to the machine learning model 108)”; (Shrivastava, [0028]), “training milestones may include without limitation funding events, product launches, marketing efforts, personnel changes, and market events”; (Shrivastava, [0034]), “predicting success of a new product, example query intents may include or relate to anticipate of product release, product release data, product comparisons in the press, reviews, prices”; (Shrivastava, [0029]); 
calculate the predicted success rate of the current project based on the quantity of industry projects, the historical relevancy factors, the industry relevancy factors, the historical recency factors, the industry recency factors, the first success rates, the second success rates, the first percent deviation, the second percent deviation, and the third percent deviation (Shrivastava, [0043]), “the time-factored aggregator 306 receives the query intent time series 311 for the target entity and allocates the query intents to target intervals in the time series relative to a target milestone. For each target milestone, aggregated pre-milestone intents 330 are submitted to the machine learning model 308 to predict whether the target entity will satisfy a success condition based on its query intent time series… The machine learning model 308 outputs a performance confidence score 318 representing… the likelihood of achieving performance results that satisfy a success condition”; (Shrivastava, [0070]; [0050]).
Shrivastava teaches training data is selected from other products having similar characteristics (e.g., similar products, similar markets) (see par. 0016), but Shrivastava does not explicitly teach:  
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products; and
determine a quantity of industry projects identified in the industry data. 
calculate the predicted success rate of the current project based on the quantity of historical projects, the quantity of industry projects. 

However Gregory teaches: 
determine a quantity of industry projects identified in the industry data (Gregory, [0061]), “a data element may include payer concentration data, such as information that identifies a number of entities associated with a particular area, a market share of each of the respective entities, particular items offered by the respective entities, a number of members associated with an entity (e.g., that have acquired an item), and/or the like…”; (Gregory, [0062]), “a data element may be associated with another entity (e.g., a provider). For example, a data element may include provider concentration data, such as information that identifies a number of entities (e.g., providers) associated with a particular area”; and 
calculate the predicted success rate of the current project based on the quantity of historical projects, the quantity of industry projects (Gregory, [0063]), “insight platform 230 may associate the information with an area, and may determine market indices for the area based on the data elements”; (Gregory, [0069]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the quantity and calculation limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a potential market based on various factors and data (see Gregory par. 0001).
Shrivastava teaches input data about a target entity used for performance predictions (see par. 0017), but the combination of Shrivastava in view of Gregory does not explicitly teach:  
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products.

However Ross teaches: 
determine a quantity of historical projects of an entity associated with developing the new product and that developed the historical products (Ross, [0064]), “… analyze the feed data to determine patterns for future trends based on the feed data received from the feed provider 202. The analysis may determine patterns to predict future trends in the… product development fields… The patterns may be determined by data related to the toy development field, entities associated with toy development, secondary considerations, historic toy development and purchase data, and the like”; (Ross, [0059]), “the entity is the feed provider 202, the entity may provide data directly to the institution data system 210…the data provided from the entity may be its own propriety data, such as product development information, financial data, stock information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the input data in Shrivastava to include the entity limitations as taught by Ross. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of potential future trend determinants (see Ross par. 0005).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al., U.S. Publication No. 2019/0378048 [hereinafter Shrivastava], in view of Gregory et al., U.S. Publication No. 2018/0144351 [hereinafter Gregory], in view of Vo et al., U.S. Publication No. 2021/0390424 [hereinafter Vo], and further in view of Diskin et al., U.S. Patent No. 9,043,745 [hereinafter Diskin]. 

Referring to Claim 12, the combination of Shrivastava in view of Gregory teaches the device of claim 8. Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016), but Shrivastava does not explicitly teach: 
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate;
cause the one or more changes to be implemented via the one or more tools;
monitor whether implementation of the one or more changes satisfies a compliance threshold; and
generate, and provide for display, an alarm message when implementation of the one or more changes fails to satisfy the compliance threshold.

However Gregory teaches: 
wherein the one or more processors, when performing the one or more actions, are configured to:
determine one or more changes for the current project based on the predicted success rate (Gregory, [0093]), “insight platform 230 may cause an action to be performed in association with an area based on a market index, a data element score, an indicator value, a utilization value, and/or a competitiveness indicator value. For example, insight platform 230 may cause the entity to operate in association with the area… may prevent the entity from continuing to operate in the area, or the like)”; (Gregory, [0090]), “updated budget”; 
cause the one or more changes to be implemented via the one or more tools (Gregory, [0095]), “insight platform 230 may receive additional information based on providing a recommendation and/or causing an action to be performed. For example, assume that insight platform 230 causes an action to be performed in association with a particular area”; (Gregory, [0094]), “insight platform 230 may cause user devices 210 and/or another device to implement a campaign in association with a particular area based on a market index. For example, insight platform 230 may cause user device 210 to initiate a bid (e.g., a third party bid) for a more detailed marketing study in the area, cause user device 210 to initiate a trial in the area (e.g., a trial offering of a particular item), cause user device 210 to initiate a survey (e.g., a consumer survey, or the like), cause user device 210 to initiate a more detailed area study (e.g., an area study of demographics, of particular entities that are associated with the area, of particular entities that have left the particular area, or the like)”;
monitor whether implementation of the one or more changes satisfies a compliance threshold (Gregory, [0095]), “In some implementations, insight platform 230 may receive additional information based on providing a recommendation and/or causing an action to be performed. For example, assume that insight platform 230 causes an action to be performed in association with a particular area. In this case, insight platform 230 may receive additional information (e.g., revenue information, or the like), and may implement a machine learning technique to update one or more models (e.g., models that may be used to determine market indices, models that may be used to generate recommendation information, or the like)”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predictions in Shrivastava to include the action limitations as taught by Gregory. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of identifying a recommendation as to whether an entity should perform an action in association with a particular area (see Gregory par. 0084).
Shrivastava teaches training a machine learning model to predict success of a new product (see par. 0016) and Gregory teaches recommendations as to whether an entity should perform an action in association with a particular area (see par. 0084), but the combination of Shrivastava in view of Gregory does not explicitly teach:
generate, and provide for display, an alarm message when implementation of the one or more changes fails to satisfy the compliance threshold.

However Diskin teaches: 
 generate, and provide for display, an alarm message when implementation of the one or more changes fails to satisfy the compliance threshold (Diskin, [col. 8, ln. 7-36]), “… a project manager can take remedial actions (e.g., in response to an alert) to ensure that a project is on track for completion by a projected deadline… The project manager can also monitor the effectiveness of the remedial actions by determining whether the scores in the subsequent agile iterations have improved… The evaluation system 100 can… apply configured rules to execute notifications and recommend remedial actions for the alerts…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predict success of a new product in Shrivastava to include the alert limitations as taught by Diskin. The motivation for doing this would have been to improve the method of predicting the performance of a target entity using a machine learning model in Shrivastava (see par. 0003) to efficiently include the results of evaluating team performance in a product development environment (see Diskin col. 1, ln. 8-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jawahir et al. (US 20210056473 A1) – A method for managing a modular product life cycle is described. A central computing device or system receives inputs representative of one or more of: an expected product life cycle, a market demand for the product, a manufacturing process for the product, a reverse manufacturing process for the product, and one or more technical engineering constraints associated with the product. From this information, a first modular product design is determined. Later in the life cycle of the modular product a second plurality of inputs representative of one or more of: a market demand, a manufacturing process, a reverse manufacturing process, and one or more technical engineering constraints are retrieved. From this information, a second modular product design is determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624